ACCEPTED
                                                                                             03-15-00034-CV
                                                                                                     5930003
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         7/2/2015 7:46:36 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                  No. 03-15-00034-CV

                           IN THE THIRD COURT OF APPEALS     FILED IN
                                 AUSTIN, TEXAS         3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   7/2/2015 7:46:36 PM
                                                                     JEFFREY D. KYLE
                  JUAN O. LOPEZ d/b/a J.J. CONSTRUCTION            CO.,    Clerk

                                        Appellant

                                            v.

                  DAVE H. BUCHHOLZ and MARY A. BUCHHOLZ

                                        Appellees



     On Appeal from the 274th Judicial District Court of Comal County, Texas
                           Cause No. C2014-0259C


                  APPELLEE’S UNOPPOSED MOTION
       TO EXTEND TIME TO FILE RESPONSE TO APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Appellees, Dave H. Buchholz and Mary A. Buchholz, pursuant to TEX. R.

APP. P, Rules 10.5(b) and 38.6(d), asks this Honorable Court for an extension of time

within which to file their Response to Appellant’s Brief in the above captioned

matter.

       1.       Appellees request an extension of time for six (6) days, until Thursday,

July 2, 2015.

       2.       Appellees are filing their brief on the merits contemporaneously with

this motion for an extension of time.
                                            1
       3.    This is Appellees third request for an extension of time in which to file

his Brief.

       4.    Appellees’ reply brief was due on June 26, 2015. Counsel planned to

complete and file the brief on June 26, 2015, but unanticipated scheduling conflicts

interfered with that goal. Furthermore, counsel was scheduled to be on vacation from

June 27 through July 1, 2015, preventing completion on those dates.

       5.    Therefore, Appellees request an extension of time for six (6) days, until

Thursday, July 2, 2015.

       6.    Appellant’s counsel is not opposed to the extension of time.

       7.    This request is not sought for delay, but so that justice may be done.

                                           Prayer

       For the foregoing reasons, Appellee respectfully asks this Honorable Court

for an extension of the deadline to file Appellees’ Brief for additional period of six

(6) days, that is, until July 2, 2015 and for such other and further relief to which they

may be entitled.

                                               Respectfully submitted,

                                               THE VETHAN LAW FIRM, P.C.

                                               /s/ Joseph L. Lanza
                                               Joseph L. Lanza
                                               Texas Bar No. 00784447
                                               8700 Crownhill Blvd., Suite 302
                                               San Antonio, Texas 78209

                                           2
                                               (210) 824-2220 voice
                                               (210) 826-2223 facsimile
                                               Counsel for Appellee,
                                               Dave H. Buchholz and Mary A.
                                               Buchholz



                      CERTIFICATE OF CONFERENCE

      I certify that on June 29, 2015, I conferred with Appellant’s counsel, Mr.

Richard McSwain, regarding the requested extension and counsel is not opposed to the

grant of such extension for an additional 6 days.



                                               /s/ Joseph L. Lanza
                                                   Joseph L. Lanza




                                           3
                         CERTIFICATE OF SERVICE
      I certify that on July 2, 2015, a true and correct copy of this was served to each

person listed below:

COATS|ROSE                                               Via Electronic Service
Richard C. McSwain
Adam J. Richie
Ryan T. Kinder
Jamie Cohen
1020 Northeast Loop 410, Suite 800
San Antonio, Texas 78209
Attorney for Appellant Juan O. Lopez d/b/a J.J. Construction Co.



                                              /s/ Joseph L. Lanza
                                              Joseph L. Lanza




                                          4